Citation Nr: 0731982	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bipolar disorder.

2.  Entitlement to service connection for residuals of a head 
injury with scarring.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1989.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a May 2002 decision by the RO.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7, 114 Stat. 2096 (2000), has a provision for 
readjudicating a claim at the request of the claimant or on 
the Secretary's own motion, if the claim was denied as not 
well grounded and became final between July 14, 1999 and 
November 9, 2000.  The RO in January 2000 denied a claim of 
entitlement to service connection for residuals of a head 
injury with scarring as not well grounded and the veteran did 
not appeal the decision.  The RO has treated the current 
claim of service connection for residuals of a head injury 
with scarring filed in May 2001 as a new claim as provided 
for in the VCAA.

(The decision below addresses the claim of service connection 
for residuals of a head injury.  Consideration of the 
application to reopen a claim of service connection for 
bipolar disorder is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran has not been diagnosed with any residuals of head 
injury with scarring.

 
CONCLUSION OF LAW

The veteran does not have residuals of a head injury with 
scarring that was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for service 
connection, a VCAA notice letter was sent in May 2001, prior 
to the RO's May 2002 decision.  That letter informed the 
veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
or to send the evidence himself.  In an August 2006 letter to 
the veteran, the RO additionally informed him of the criteria 
for establishing a rating and an effective date in connection 
with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim of service 
connection for residuals of a head injury, some of the 
required notice was not provided to the veteran until after 
the RO entered its May 2002 decision on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).


The Board notes that, except to the extent that a November 
2006 VA psychiatric examination considered a history of head 
trauma as a possible cause of the veteran's psychiatric 
disorders, the veteran was not afforded a VA examination 
relating to his claim of service connection for residuals of 
a head injury with scarring.  Under 38 C.F.R. § 3.159(c)(4) 
(2007), VA will provide a medical examination or opinion if 
the information and evidence of record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim but: 1) contains competent lay or medical evidence that 
the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; 2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and 3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As 
further discussed below, the veteran has presented no 
evidence that he has a diagnosed disability relating to 
residuals from a head injury.  Therefore, the Board finds 
that no VA examination was warranted. 

It is further noted that the veteran's father stated in 
November 1999 that the veteran had been treated for a knee 
and head injury at the University of Louisville Humana 
Hospital in February/March 1989 due to injuries from a head-
on motor vehicle collision.  In an August 2006 VCAA letter to 
the veteran, he was asked by the RO to provide a release in 
order to obtain treatment information from the University of 
Louisville Humana Hospital.  The veteran did not reply to 
that request from the RO.   

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service personnel and 
medical records have been obtained, as have the records of 
his private treatment and VA treatment.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.
 
II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The veteran has a long history of alcohol and substance 
abuse, which has been discussed in the record along with a 
history of traumas to the head and psychiatric disorders.  
Review of copies of SMRs filed by the veteran shows that 
during June 1986 he complained of headache and a head sore 
due to having bumped his head against a door.  In August 1986 
the veteran was treated for lacerations to his head due to 
having been in a fight and hit on the left forehead with a 
beer bottle.    

In a November 1999 statement, the veteran's father said that 
the veteran had been involved in a head-on automobile 
collision on February 28, 1989, (after the veteran was 
discharged from service in January 1989) that caused a head 
injury.  In August 1989 the veteran was treated for a 
fractured right jaw caused from a blow with a metal object by 
an unknown assailant.  The hospital admission report dated 
August 21, 1989, noted that the veteran had a history of a 
motor vehicle accident six months before that had caused a 
mandible fracture and closed head injury at that time.  VA 
treatment records show that in July 1995 the veteran 
complained that he had bumped his head 4 to 5 days earlier.  
The examiner noted an old laceration on the veteran's 
forehead.

Review of the record indicates that mental health disorders 
had been considered as residuals of the veteran's various 
head traumas.  However, there has been no diagnosed link 
between his mental health disorders and any head trauma, nor 
has the veteran been diagnosed with any disability, mental or 
physical, described as residuals of a head injury.

The veteran was first hospitalized for a psychiatric disorder 
at the Chillicothe VAMC from May 1, 1992 to July 16, 1992.  
His history of head injury was noted, and the final diagnosis 
included rule out temporal lobe epilepsy, status post head 
trauma.  At that time a computed tomography (CT) scan of the 
head was normal.  In August 1995 the veteran was admitted to 
the Louisville VAMC for psychiatric treatment.  His parents 
reported that he had been intoxicated and fell and hit his 
head on concrete.  The report noted a superficial laceration 
to the left frontal forehead.  A CT scan of the veteran's 
head showed it to be within normal limits.  In December 1995 
a VA psychiatrist noted in his diagnosis that the veteran had 
suffered multiple head injuries, and that a possible 
diagnosis included bipolar disorder, schizophrenia, psychotic 
disorder and organic delusional disorder secondary to head 
injury was considered (but the actual diagnosis was alcohol 
abuse and dependence, history of polysubstance abuse, and 
history of bipolar disorder, manic, with psychotic features).

In a November 2006 VA psychiatric examination, the examining 
psychologist noted that the veteran's parents had again 
suggested that the veteran's history of head injuries, both 
in-service and post-service, could have contributed to or 
caused the veteran's psychotic symptoms.  The examiner noted 
that the veteran had been tested extensively for any mental 
disorder when he was in an alcohol and drug rehabilitation 
program in service during 1987, but the only diagnosis was 
alcohol dependence.  There was no indication of a psychotic 
disorder or serious mental health issues when the veteran was 
in service.  The examiner acknowledged that the veteran did 
suffer some head injuries during his active military service, 
but she opined that there was not enough evidence to suggest 
that head injuries caused the veteran's mental health issues.  
The examiner continued the prior diagnosis of the veteran's 
(regular VA) psychiatrist of schizoaffective disorder, 
bipolar type.  She said that she sympathized with the 
veteran's parent's strong desire to make the link to military 
service, but in her good conscience and her professional 
expertise, there did not appear to be evidence to suggest 
such a link.  She opined that she did not feel there was 
evidence to suggest that the veteran's schizoaffective 
disorder was caused by or exacerbated by active duty military 
service.

The VA psychologist in November 2006 effectively ruled out 
any mental disorders as having been caused by, or aggravated 
by, any head injury incurred in service.  She noted that the 
veteran's mental disorders were not first diagnosed until 
after service.  The record shows that his first 
hospitalization for a mental disorder did not occur until May 
1992.  At that time he was diagnosed with major depression 
with psychotic features and substance abuse disorder.  The 
Board acknowledges that veteran did experience serious 
incidents of head trauma within a short time after service, 
any residuals of which, mental or physical, would not warrant 
service connection.  The veteran has not presented any 
evidence of a link between his current mental disorders and 
any head trauma in service.  He has not claimed that any 
other type of residuals may have resulted from a head injury 
in service.  The Board also notes that the veteran's October 
1988 separation examination did not mention any complaints 
about any possible residuals of head trauma in service, nor 
did it note any residual scars from any head trauma that 
occurred in service.  There is no evidence in the file to 
show that the veteran has been diagnosed with any mental or 
physical residuals of a head injury.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim, and it must be denied.   

         
ORDER

Service connection for residuals of a head injury with 
scarring is denied.


REMAND

By a May 1996 decision, the RO denied the veteran's claim of 
service connection for bipolar disorder.  That decision was 
not further appealed, and it became final.  See 38 C.F.R. 
§ 20.1100.  The veteran's May 2001 claim to reopen the prior 
denied claim of service connection for bipolar disorder may 
now be considered on the merits only if new and material 
evidence has been received since the time of the last prior 
final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board notes that 38 C.F.R. § 3.156(a) was amended for 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45620 (2001).  Inasmuch as the veteran's claim to 
reopen was filed on May 2, 2001, that amendment does not 
apply in this case.  As defined by regulation in effect prior 
to August 29, 2001, new and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000). 

Review of the record indicates that the veteran has not been 
notified of the old definition of new and material evidence 
that must be applied in his case.  A May 2001 letter 
notifying the veteran that new and material evidence was 
needed to reopen his prior denied claim did not include the 
wording of the definition of new and material evidence from 
the regulations, nor did it identify the applicable 
regulation.  Although the decision review officer applied the 
old definition in his December 2003 statement of the case 
(SOC) decision, it was not identified as such.  The December 
2003 SOC only notified the veteran of the new post-August 29, 
2001, definition of new and material evidence.  Accordingly, 
a remand is needed in order to provide the veteran with 
notice of the old pre-August 29, 2001, definition of new and 
material evidence in a corrective supplemental statement of 
the case (SSOC).  See 38 C.F.R. § 19.31(b) (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) notice letter relating to 
the need for new and material evidence in 
order to reopen the prior denied claim of 
service connection for bipolar disorder 
that complies with the recent decision in 
the case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must 
inform the veteran of the pre-August 29, 
2001, definition of new and material 
evidence that applies in his case.  Ask 
the veteran to identify, and provide 
releases for any additional, relevant 
private treatment records that he wants 
VA to help him obtain.    If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2007).  
The materials obtained, if any, should be 
associated with the claims file.

2.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue of new and 
material evidence to reopen the prior 
denied claim of service connection for 
bipolar disorder on appeal in light of 
all information or evidence received.     
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case that includes notice of the 
pre-August 29, 2001, definition of new 
and material evidence, which definition 
should also be applied by the RO in the 
decision.   The veteran should be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 



________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007). 


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


